By the court, Mason, J,
The judge, at circuit; was clearly right in holding the warrant of commitment good without seal. As to the first warrant issued for the arrest of the offender, under this statute, it is expressly provided that it may be with or without seal. (3 R. S., 991, § 3.)
The fifth section, which provides for the warrant of commitment, is silent as to the subject of a seal. The general statute, 'therefore, covers the case, which provides that “ all process issued by any justice of the peace shall be signed by him, and may 'be under seal or without seal." (3 R. S., 454, § 158.)
I cannot assent to the view expressed by one of the judges of this court, that this section only applies to civil process. The language is too broad and general to receive such a limited construction. It declares that all process issued by a justice of the peace shall be signed by him, and may be under seal or without seal. If a warrant of commitment is a process, issued by a justice of the peace, then this statute embraces it. Ho one can pretend that such warrant is not a process issued by a justice of the peace. I find, in looking through the various provisions of the statutes in regard to criminal warrants, and those which are quasi criminal, none of them are required to be issued under seal. There are two instances, and two only, where it is expressly said they may be with or without seal, and in all other cases the statute is silent. They are, therefore, left to be controlled by this general statute, which applies to all and every process issued by a justice of the peace. This view corresponds with all the treatises and books of forms which have been issued by the profession as guides *660for those courts; and such a warrant was certainly approved in Benac v. The People (4 Barb. R., 82). There is nothing in the point made by the plaintiff, that here was an escape of the prisoner of an entirely voluntary character, and that the justice, therefore, acted without jurisdiction in issuing his warrant of commitment in the manner he did in this case. The plaintiff had been brought before him on a proper warrant, and the justice had done more than was required of him. He had allowed a full examination into the matter, and had adjudicated that the plaintiff should enter into sureties .to keep the peace; and the defendant declared that he would not. And the only duty remaining for the justice was to issue his warrant of commitment. This was a mere ministerial act, according to all the cases, and did not require the presence of the prisoner to give validity to the warrant. This process, and all the proceedings under this statute for the prevention of crime, are quasi criminal in their character, and fall under the rule applicable to criminal proceedings. The rule in regard to escapes in criminal proceedings, and even under criminal process, is entirely different from what it is in civil. After an escape from an arrest under criminal process, the officer is bound to retake the prisoner, and whether the escape be voluntary or otherwise makes no difference. (6 Hill R., 344-349.) It is preposterous to say that the justice had no jurisdiction to issue this warrant, even if he voluntarily' allowed the escape.
The judge, at circuit, would have been fully justified in peremptorily directing a verdict for the defendant. He, however, allowed the case to go to the jury upon the question of the escape, and, aathey found there, was no escape-, their finding should not be disturbed. A new trial can do the plaintiff ■ no. good, and is therefore denied.
Hew trial denied.